In this case there has been filed in this court on October 1, 1943, a stipulation dated September 4, 1943, signed by the attorneys for both plaintiff and defendant. This stipulation sets forth the fact that the defendant has obtained a discharge in bankruptcy; that the question involved in this suit is now moot; and that neither party will appear either by oral argument or in brief.
In view of the facts set forth in the stipulation referred to, accordingly, it is now ordered that the appeal herein be dismissed at appellant's cost.